DETAILED ACTION
The instant application having Application No. 17/203,139 filed on 03/16/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelghaffar (WO 2021/227070 A1, hereinafter Abdelghaffar) in view of LENOVO, et al., "Enhancements on Multi-Beam Operation", 3GPP Draft, R1-2100273, 3GPP TSG RAN WG1 #104-e, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921, Sophia-Antipolis Cedex, France, vol, RAN WG1, no. e-Meeting, 20210125-20210205, 18 January 2021 (2021-01-18); from Applicant’s IDS; hereinafter NPL).
Regarding claim 1, Abdelghaffar teaches “a method for wireless communication by a user equipment (UE), comprising: receiving from a base station, via at least one of a downlink control information (DCI) or a medium access control (MAC) control element (MAC-CE), a configuration of one or more sounding reference signal (SRS) resource sets for SRS transmission;” as [(Para. 00128), At 1002, the BS (e.g., transmitter 316, SRS component 348, etc.) transmits GCDCI that includes a block associated with a UE and at least one additional block associated with at least one additional UE, the block comprising an indication of one of a plurality of CC sets that each includes a different combination of CCs, a TPC command for each CC in the CC set, and at least one SRS request that indicates one of a plurality of mapping configurations of SRS resource sets to respective CCs in the CC set].
However, Abdelghaffar does not specifically disclose receiving an indication of an update of one or more parameters, via at least one of the DCI or the MAC-CE, for at least one SRS resource set of the one or more SRS resource sets; and applying the update to at least one SRS transmission.
In an analogous art, NPL teaches “receiving an indication of an update of one or more parameters, via at least one of the DCI or the MAC-CE, for at least one SRS resource set of the one or more SRS resource sets;” as [(Page 10, Section 2.4), For example, a lot of new MAC CEs based updating/reconfiguration are designed to reduce the configuration overhead and latency such as MAC CE based spatial relation updating for aperiodic SRS and MAC CE based pathloss reference RS updating for PUSCH and SRS in Rel-16. Besides, simultaneously updating of TCI states and spatial relation for PDSCH/PDCCH and PUSCH/PUCCH/SRS for multiple cells by a MAC CE is also specified in Rel-16. For multi-beam operation, enhancement on overhead and latency reduction is still an important topic and should be discussed and studied in Rel-17. This is especially important for high mobility UEs such as UEs on high speed train. Therefore, those channels whose RRC configurations may be updated frequently should be discussed to see whether it can be updated by dynamic control signaling such as MAC CE or DCI “and applying the update to at least one SRS transmission” [(Page 10-11, Section 2.4), Therefore, those channels whose RRC configurations may be updated frequently should be discussed to see whether it can be updated by dynamic control signaling such as MAC CE or DCI. For example, for SRS resource set configured with the usage as ‘non-codebook’, an associated NZP CSI-RS can be configured for it. Besides, as we know that the spatial relation information of SRS resources in the SRS resource set configured with ‘non-codebook’ and the associated NZP CSI-RS for the SRS resource set should not be configured simultaneously. Consider the overhead of configuring associated NZP CSI-RS for the SRS resource set is smaller than the overhead of configuring the spatial relation information for each SRS resource in the SRS resource set, it’s better to configure an associated NZP CSI-RS for the SRS resource set while not configure spatial relation information for SRS resources in the set. However, the associated NZP CSI-RS can only be configured by RRC for the SRS resource set configured with ‘non-codebook’ whose updating has a large overhead consumption and a large latency especially for aperiodic SRS resource set. In order to reduce the overhead and latency of updating of associated NZP CSI-RS for SRS resource set configured with ‘non-codebook’, a MAC CE can be designed to indicate the associated NZP CSI-RS for the set. Therefore, we propose that: Proposal 21: Introduce dynamic control signaling such as MAC CE or DCI to further reduce overhead and latency for RRC configuration. Proposal 22: Design a MAC CE to indicate the associated NZP CSI-RS for SRS resource set configured with ‘non-codebook’ in order to reduce the overhead and latency].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Abdelghaffar with the modified system of NPL to provide MAC CEs based updating/reconfiguration in order to reduce the configuration overhead and latency such as MAC CE based spatial relation updating for aperiodic SRS and MAC CE based pathloss reference RS updating for PUSCH and SRS [NPL: Page 9].
Regarding claim 2, the combination of Abdelghaffar and NPL, specifically NPL teaches “wherein the one or more parameters comprise a non-zero power (NZP) channel state information reference signal (NZP CSI-RS) identification (NZP CSI-RS ID) associated with the at least one SRS resource set” as [(Page 10-11), Consider the overhead of configuring associated NZP CSI-RS for the SRS resource set is smaller than the overhead of configuring the spatial relation information for each SRS resource in the SRS resource set, it’s better to configure an associated NZP CSI-RS for the SRS resource set while not configure spatial relation information for SRS resources in the set.].  
Regarding claim 3, the combination of Abdelghaffar and NPL, specifically NPL teaches “wherein the at least one SRS resource set comprises a resource type of one of aperiodic (AP), semi-persistent (SP), or periodic (P) for a non-codebook physical uplink shared channel (PUSCH) transmission” as [(Page 1, Section 2.1), Optionally, this UL TX spatial filter can also apply to all SRS resources in resource set(s) configured for antenna switching/codebook-based/non-codebook-based UL transmissions…. (Page 8), periodic and semi-persistent CSI reporting…. (Page 10), SRS resource set configured with ‘non-codebook’].
Regarding claim 4, the combination of Abdelghaffar and NPL, specifically NPL teaches “further comprising: if the indication of the update is received via at least the DCI or the MAC-CE, transmitting the at least one SRS transmission to the base station according to the update at a time period after receiving at least one of the DCI or the MAC-CE” as [(Page 3), In every such TCI-carrying-DCI, the TCI of one or multiple channels can be updated with the signaled TCI…. (Page 9, Section 2.3), As we know, a SSB, a CSI-RS resource or a SRS resource is used to indicate a beam of DL and UL transmission in NR, therefore, gNB should know which activated panel a SSB/CSI-RS/SRS is associated with in advance to schedule a beam for transmitting a UL or DL.].  
Regarding claim 5, the combination of Abdelghaffar and NPL, specifically NPL teaches “wherein the time period is a function of a frame numerology of at least one of a physical downlink control channel (PDCCH) carrying the DCI, a physical downlink shared channel (PDSCH) carrying the MAC-CE, or the at least one SRS resource set” as [(Page 4), If the ACK/NACK of the PDSCH is reused as the ACK/NACK of the PDCCH carrying the DCI, the will be many instances that the UE receives the DCI correctly but the PDSCH incorrectly, and the TCI state cannot be updated because of the NACK sent to the gNB].  
Regarding claim 6, the combination of Abdelghaffar and NPL, specifically NPL teaches “wherein the time period is a function of a decoding capability of the UE” as [(Page 3), The beam application time can be configured by the gNB based on UE capability].  
Regarding claim 7, the combination of Abdelghaffar and NPL, specifically NPL teaches “further comprising: transmitting an indication of the decoding capability of the UE to the base station” as [(Page 8, Section 2.3), The original UE panel configuration can be reported to gNB by UE’s capability report.].  
Regarding claim 8, the combination of Abdelghaffar and NPL, specifically NPL teaches “wherein the update is applied to a transmission of the at least one SRS transmission after a time period that is based on whether the update is conveyed in the DCI or the MAC-CE” as [(Page 9, Section 2.4), those channels whose RRC configurations may be updated frequently should be discussed to see whether it can be updated by dynamic control signaling such as MAC CE or DCI. For example, for SRS resource set configured with the usage as ‘non-codebook’, an associated NZP CSI-RS can be configured for it.].  
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463